DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US-11138915 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 68 and 70-87 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 11-13, filed 4/29/21 in parent case 16046783, with respect to claims 1-31, 68-85, 88, and 89, which correspond to current claims 68 and 70-87 have been fully considered and are persuasive.
Applicant’s arguments, see pages 6-7, filed 7/11/22, with respect to claims 68 and 70-87 have been fully considered and are persuasive.
Additional prior art shows head mounted displays using fans such as:
Fateh, US-20170266676, discloses an HMD (Fig. 2A) utilizing a fan (Fig. 2A, 208).
BALACHANDRESWARAN, US-20170184863, discloses an HMD (Fig. 16A) utilizing fans (Fig. 16A, 1614 fans).
In regards to claim 68, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a method for displaying a representation of an image by a fan assembly and specifically including “wherein the fan assembly comprises a cooling fan for a wearable augmented reality display device”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        8/11/22



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622